                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

VICTORIA SMITH                                                                              PLAINTIFF

VS.                                         4:18-CV-00801-BRW

LITTLE ROCK SCHOOL DISTRICT, et al.                                                    DEFENDANTS

                                                ORDER

        For the reasons set out below, Plaintiff’s Motion for Leave to Proceed In Forma Pauperis

(Doc. No. 1) is DENIED, and this case is DISMISSED.1

        Plaintiff alleges that her daughter has a learning disability and a teacher has repeatedly

“bullied” and called her daughter “stupid.” Plaintiff also alleges that the school administration

and school board have failed to respond to her complaints. Plaintiff asserts that Defendants’

actions are “a violation under her [daughter’s] disability due process rights.”2

        Assuming there is a liberty interest here, to establish a substantive due process claim,

Plaintiff must show that the “government’s actions either shock the conscience or offend judicial

notions of fairness or human dignity.”3 Although the teacher’s alleged behavior and the alleged

indifference by the administration and school board would be unprofessional, Defendants’

behavior does not shock the conscience; so, it does not support a substantive due process claim.

        IT IS SO ORDERED this 5th day of November, 2018.

                                                         /s/ Billy Roy Wilson ____________
                                                         UNITED STATES DISTRICT JUDGE



        1
         See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991) (A district court has the authority to dismiss a
case sua sponte for failure to state a claim).
        2
         Doc. No. 2.
        3
         Costello v. Mitchell Public School Dist. 79, 266 F.3d 916, 921, (8th Cir. 2001) (student who was
called “retarded” and “stupid” in front of her classmates by band teacher failed to establish that such
conduct was sufficiently shocking to the conscience to state a substantive due process claim); Doe v.
Gooden, 214 F.3d 952, 955-956 (8th Cir. 2000) (teacher’s verbal abuse of students, including allegedly
yelling and screaming at them, using foul language, and calling them names, is not actionable since even
use of patently offensive language is not a constitutional violation).
